Title: From George Washington to Robert Dinwiddie, 17 September 1757
From: Washington, George
To: Dinwiddie, Robert



[Fort Loudoun, 17 September 1757]
Copy of a letter to Governor DinwiddieHonble Sir,

Your favour of the 2d instant came safe to hand: and Jenkins’s sickness has prevented my answering it sooner.
I apprehend, that 13 of the 29 Draughts from Lunenburg

have deserted, as 16 only have arrived here; and I have no accounts of any more being upon their march. Your Honor may observe by the enclosed list of Deserters: all of whom have left the Regiment since the last return I sent, and after having received, too, their clothes, arms, and bounty-money; how prevalent still is that infamous practice among the dastardly draughts, especially at this Garrison, where I indulge them in every thing but idleness; and in that I can not, the nature of the work requiring the contrary. Lenity, so far from producing its desired effects, rather emboldens them in these villainous undertakings. One of those who were condemned to be hanged, deserted immediately upon receiving his pardon.
In short, they tire my patience, & almost weary me to death! The expence of pursuing them is very considerable; and to suffer them to escape, without aiming at pursuit is but giving up the point, altho’ we have had but little success of late.
The uncertain and difficult communication with the outposts, must apologize for my not sending you a return of our strength for august. For the second month will always be far advanced before I can get in the returns of the preceding; as the latter must be first expired, before the returns can be made out; and then some of them are to come 250 miles, and great part of that distance, thro’ an uninhabited country.✻ By the enclosed for July your Honor will see that our total strength amounted to 699; but as there happened many changes and casualties in that month, by reason of the Draughts joining, deserting, & the companys not being properly formed, this return will, I apprehend, appear confused and irregular. Our present strength I guess is about 700. Major Lewis did, as he wrote your Honor, march from this place, with about 140 men only: but then Capt. Woodward, who also marched at the same time with his company from the South-branch, joined him at Dickensons; which with the men under Captn Hogg, formed a body of something more than 250 men, agreeably to the number appointed at Philadelpha for the forts at Dickensons and Vauses.
I am sorry I did not know it was necessary to give the name of each officer of the command; but shall do it now; and set them down as they are placed in companies. Major Lewis—Lt Bullet—Lt Fleming—Ensn Speake Captn Woodward—Lt Dangerfield

—Lt Milner—Ens. Sumner Capt. Spotswood—Lt Lomax—Lt Crawford—Ens. Starke.
The above are the officers belonging to three companies that went to Augusta: But your Honor knows Capt. Spotswood was absent. Mr Milner was also absent, and has been so at his Fathers these 8 months—in a consumption as I am told. And I have given Sergeant a commission, and appointed him to Woodwards company, in lieu of Ensign Sumner, who is now to join Captn McKenzie’s company.
As soon as I was informed that Colo. Reid was to supply the troops in Augusta with provisions, I acquainted Major Lewis therewith.
As there is no addition made to the Draughts; no men recruited, and our numbers daily diminishing by desertion; I can not see how you can expect that I shou’d compleat the companies that are now under 90, to 100 Rank & file, each; as you mention in your letter.
I never expected nor ever desired, that there should be an addition to made to the number of those persons appointed to transact public business; much less that there shou’d be one to settle every little affair: I only humbly proposed that, as Captn Gist was empowered with your Honors approbation to manage the indian affairs here, and as he is to be paid for that Duty; by this colony; that he, as a more proper person than myself, should take in and adjust the accompts against the Indians (so often mentioned) as it can not reasonably be supposed that I who am stripped of the help I once was allowed (and told that I shou’d be freed from these things in consequence) can turn my hands & my thoughts to such a multiplicity of business as naturally arises out of the variety of occurrencies which are occasioned by our scattered and detached situation, and the many extraneous concerns of the Indians. Every person who sees how I am employed, will readily testify, that very little recreation falls to my lot. Nevertheless, if it is your Honors orders, that I shall collect these accompts, I will do it in the best manner I am able, and that with chearfulness: But it will be sometime ere it can be accomplished—as I have turned them off once.
The Indian chiefs before they departed for their nation, warmly solicited me for some Drums; and as I had none but

those belonging to the Regiment, which cou’d not be spared, I was obliged to promise them, that I wou’d acquaint your Honor with their request that you might, if you thought proper, pro[v]ide them against their return.
Since my last the enemy returned to the Branch, where they killed 4 men, wounded one, captivated a man and woman, and burned some grain, notwithstanding the utmost efforts of the Troops, who are constantly scouting.
The people in that quarter are terribly affrighted by this last eruption; and I fear can hardly be prevented from evacuating that valuable Settlement. Enclosed is a return of the Deputy-commissary’s return and report of the state of the provisions at Fort Cumberland, and my letter to Doctr Ross on that subject; an answer to which I hourly expect. I have heard from second-hand, that they intend to make no allowance for the Fish we left there—saying they were the Kings fish, as they really were, and therefore as much theirs as ours. I shou’d be glad to know your honors sentiments on this matter. I apprehended they wou’d claim the Fish as a right; and therefore when I left Ft Cumberland, to attend the committee in the spring according to order; directed Colo. Stephen to have them removed, which he neglected to do.
I have received from Mr Boyd, notwithstanding his first declaration to me, £500 which, with what remains of the 2,000, shall be applied and accounted for as you direct.
I was obliged to detain £250 out of the first sum which came up for the Companies—but can now refund it.
When your Honor is pleased to order the vacancy which Captain Spotswood occasions, to be filled up in the name of Captn McNeill, there will be room for a Lieutenant, and then if your please to bestow it on Mr Fairfax, I shou’d take it infinitely kind, if you wou’d oblige me so far as to send the commission immediately from yourself to that Gentleman. For, altho’ I esteem him greatly on account of his Father, for whose memory and friendship, I shall ever retain a most grateful sense; yet making him Lt over many old Ensigns, will occasion great confusion in the corps, and bring censure on me; for the Officers will readily conceive, tht my friendship and partiality to the family were the causes of it. If Mr Fairfax wou’d accept of an

Ensigncy, the matter might pretty easily be accommodated. The letter under cover to Colo. Fairfax is not come to hand.
I have heard nothing yet from Colo. Stanwix; but soon shall, as I wrote to him a few days ago, and expect his answer.
Robert Holmes is among the Deserters.
I send your Honor a size-roll of my own, Captains Stewart and Lewis’s companies. The others were sent to me; but being signed by the commanding officer only, as is usual; I was obliged to send back for the Subalterns to sign also. when these come in, I shall forward them.
As we have not at this time either commissary or assistant here, it is not in my power to send a return of the provisions with any tolerable exactness. But I do not doubt that Mr Rutherford, our acting commissary, who is now down, has satisfied your Honor fully in this particular; if he has not, I will take care to do it in my next.
The monthly return for July, mentioned in the body of this letter, as sent, upon re-examination, I find so unintelligible, by reason of some mistakes in Captns Spotswood and Woodwards returns; that I am ashamed to sign it, till the mistakes are rectified, and for this end, I have ordered those companies in a peremptory manner to be careful for the future, or answer the contrary.
Your Honor in estimating our numbers at about 7,00, will be near the complement. But, if I may presume to advise, the contractors shou’d provide for companies of 100 each; as it is supposed we shall complete to that number as fast as possible.
I doubt not but your Honor will see the necessity of making a agreement with the Contractors, for furnishing the Indians with provisions: otherwise they will take no concern in this matter: as I conceive they are allowed so much for each soldier that shall be returned—In which case Indians are included, if they were not, no person wou’d supply them on the same terms they do Soldiers; for they eat and waste triple what the latter do. I am your Honors’ &c.

G:W.

Ft Loudoun, Septr 17th 1757.


Note, this asterisk (✻) refers to page 289 and twelfth line of this volume, in which the following sentences, being hidden, by reason of the fold in the original letter, were omitted.
vizt If special Messengers are always sent with these returns, it will be a pretty considerable expence. I shou’d therefore be glad if your Honor wou’d be pleased to direct, whether they are to be sent me by Express, or to embrace the best conveyance without? In the one case, as I before said, there must be a constant expence; and in the other, great incertainty.

